          Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

ARBIE ARMSTRONG,

         Plaintiff,
                                                  CIVIL ACTION
                vs.                               NO. 1:19-cv-00458-AT
UNITED STATES OF AMERICA,

         Defendant.

         PRELIMINARY PLANNING REPORT AND DISCOVERY PLAN 1

1.       Description of Case:
         (a)    Describe briefly the nature of this action.

This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §§
1346(b), 2401(b), and 2671-2680. Plaintiff alleges medical malpractice.

         (b)    Summarize, in the space provided below, the facts of this case. The
                summary should not be argumentative nor recite evidence.

Mr. Armstrong claims that he suffered injuries as a result of treatment he
received at the Atlanta VA hospital. Defendant denies liability and supports its
defense based on some of the facts alleged (and not alleged) and the VA’s

     1
     In accordance with N.D. Ga. Local Rule 16.2, Defendant United States of
America is filing this Preliminary Planning Report and Discovery Plan without
specific input from Plaintiff Arbie Armstrong, who is pro se. Counsel for
Defendant notes that efforts were made to contact Plaintiff and give him an
opportunity to review this proposed plan, but those efforts were unsuccessful.
       Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 2 of 9




investigation and records. Additional facts may be developed during
discovery.
      (c)     The legal issues to be tried are as follows:

              i.     Whether Defendant was negligent and violated the
                     applicable standard of care in its treatment of Plaintiff;
              ii.    Whether any alleged negligence, if established, directly and
                     proximately caused Plaintiff’s injuries;
              iii.   What damages, if any, Plaintiff is entitled to recover from
                     Defendant.
      (d)     The cases listed below (include both style and action number) are:

              i.     Pending Related Cases: None at this time.

              ii.    Previously Adjudicated Related Cases: None.

2.    This case is complex because it possesses one (1) or more of the features
      listed below (please check):
      _____    (1)   Unusually large number of parties
      _____    (2)   Unusually large number of claims or defenses
      _____    (3)   Factual issues are exceptionally complex
      _____    (4)   Greater than normal volume of evidence
       X_      (5)   Extended discovery period is needed
      _____    (6)   Problems locating or preserving evidence
      _____    (7)   Pending parallel investigations or action by government
      _____    (8)   Multiple use of experts
      _____    (9)   Need for discovery outside United States boundaries
       X _ (10) Existence of highly technical issues and proof
This case is complex because the witnesses, other than Plaintiff, are medical
professionals. In light of the current Covid-19 pandemic, these individuals
          Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 3 of 9




may be difficult to reach or to depose. In addition, the parties may have to
seek additional medical records from non-VA healthcare providers. Defendant
submits that this case is appropriate for at least an eight-month discovery
track.
3.       Counsel:
         The following individually-named attorneys are hereby designated as lead
         counsel for the parties:

               Plaintiff:     None. Pro se.
               Defendant:     Trishanda L. Treadwell, Esq.

4.       Jurisdiction:

         Is there any question regarding this court’s jurisdiction?
                 Yes X No
         If “yes” please attach a statement, not to exceed one (1) page, explaining the
         jurisdictional objection. When there are multiple claims, identify and discuss
         separately the claim(s) on which the objection is based. Each objection
         should be supported by authority.

5.       Parties to This Action:
         (a)      The following persons are necessary parties who have not been
                  joined:

                  None.
         (b)      The following persons are improperly joined as parties:

                  None.
      Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 4 of 9




     (c)   The names of the following parties are either inaccurately stated or
           necessary portions of their names are omitted:

           None.
     (d)   The parties shall have a continuing duty to inform the court of any
           contentions regarding unnamed parties necessary to this action or any
           contentions regarding misjoinder of parties or errors in the statement
           of a party’s name.

6.   Amendments to the Pleadings:
     Amended and supplemental pleadings must be filed in accordance with the
     time limitations and other provisions of Fed. R. Civ. P. 15. Further
     instructions regarding amendments are contained in LR 15.
     (a)   List separately any amendments to the pleadings which the parties
           anticipate will be necessary:
           None.
     (b)   Amendments to the pleadings submitted LATER THAN THIRTY (30)
           DAYS after the preliminary report and discovery schedule is filed, or
           should have been filed, will not be accepted for filing, unless
           otherwise permitted by law.

7.   Filing Times For Motions:
     All motions should be filed as soon as possible. The local rules set specific
     filing limits for some motions. These times are restated below.

     All other motions must be filed WITHIN THIRTY (30) DAYS after the
     preliminary report and discovery schedule is filed or should have been filed,
     unless the filing party has obtained prior permission of the court to file later.
     Local Rule 7.1A(2).

     (a)   Motions to Compel: before the close of discovery or within the
           extension period allowed in some instances. Local Rule 37.1.
     (b)   Summary Judgment Motions: within twenty (20) days after the close
           of discovery, unless otherwise permitted by court order. Local Rule
           56.1.
       Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 5 of 9




      (c)   Other Limited Motions: Refer to Local Rules 7.2, 7.2B, and 7.2E,
            respectively, regarding filing limitations for motions pending on
            removal, emergency motions, and motions for reconsideration.
      (d)   Motions Objecting to Expert Testimony: Daubert motions with regard
            to expert testimony no later than the date that the proposed pretrial
            order is submitted.

8.    Initial Disclosures:
      The parties are required to serve initial disclosures in accordance with Fed.
      R. Civ. P. 26. If any party objects that initial disclosures are not appropriate,
      state the party and basis for the party’s objection.

      Initial Disclosures have been served.

9.    Request for Scheduling Conference:
      Does any party request a scheduling conference with the Court? If so, please
      state the issues which could be addressed and the position of each party.

            None at this time.
10.   Discovery Period:
      The discovery period commences thirty (30) days after the appearance of the
      first defendant by answer to the complaint. As stated in LR 26.2A, responses
      to initiated discovery must be completed before expiration of the assigned
      discovery period.

      Cases in this court are assigned to one of the following three (3) discovery
      tracks: (a) zero (0)-months discovery period, (b) four (4)-months discovery
      period, and (c) eight (8)-months discovery period. A chart showing the
      assignment of cases to a discovery track by filing category is contained in
      Appendix F. The track to which a particular case is assigned is also stamped
      on the complaint and service copies of the complaint at the time of filing.

      If the parties anticipate that additional time beyond that allowed by the
      assigned discovery track will be needed to complete discovery, please state
      those reasons in detail below:
       Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 6 of 9




            In light of the current pandemic, these individuals may be
            difficult to reach or to depose. In addition, the parties may have to
            seek additional medical records from non-VA healthcare
            providers. Defendant submits that this case is appropriate for at
            least an eight-month discovery track. Finally, it might also be
            difficult to identify, secure, and depose expert witnesses. Plaintiff
            has not yet identified any medical expert to support his medical
            malpractice claim.
11.   Discovery Limitation      and    Discovery    of   Electronically    Stored
      Information:
      (a)   What changes should be made in the limitations on discovery
            imposed under the Federal Rules of Civil Procedure or Local Rules of
            this Court, and what other limitations should be imposed?
             No expected changes at this time, other than as indicated.

      (b)   Is any party seeking discovery of electronically stored information?

             It is likely that some production of information from Defendant
             is from electronically stored information. It is also likely that
             Defendant will seek electronically stored information from
             Plaintiff. Counsel for Defendant will work with Plaintiff on these
             productions to exchange documents in the most efficient way
             possible.
            If “yes,”
            (1)    The parties have discussed the sources and scope of the
                   production of electronically stored information and have
                   agreed to limit the scope of production (e.g., accessibility,
                   search terms, date limitations, or key witnesses) as follows:

            (2)    The parties have discussed the format for the production of
                   electronically stored information (e.g., Tagged Image File
                   Format (TIFF or .TIF files), Portable Document Format
                   (PDF), or native), method of production (e.g., paper or disk),
                   and the inclusion or exclusion and use of metadata, and have
                   agreed as follows:
       Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 7 of 9




            In the absence of agreement on issues regarding discovery of
            electronically stored information, the parties shall request a
            scheduling conference.

12.   Request for additional orders from the Court.

            None.

13.   Settlement Potential:
      (a)   Counsel for Defendant has not yet spoken with Plaintiff regarding
            a possible settlement.
      (b)   All parties were promptly informed of all offers of settlement and
            following discussion by all counsel, it appears that there is now:
            (       ) A possibility of settlement before discovery.
            ( X ) A possibility of settlement after discovery.
            (       ) A possibility of settlement, but a conference with the judge is
                    needed.
            (       ) No possibility of settlement.
      (c)   Counsel (    X    ) do or ( ) do not intend to hold additional
            settlement conferences among themselves prior to the close of
            discovery. The proposed date for a settlement conference is to be
            determined.
      (d)   The following specific problems have created a hindrance to
            settlement of this case.

            None.
14.   Trial by Magistrate Judge:
      Note: Trial before a Magistrate Judge will be by jury trial if a party is
      otherwise entitled to a jury trial.

      (a)   The parties ( ) do consent to having this case tried before a magistrate
            judge of this court. A completed Consent to Jurisdiction by a United
       Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 8 of 9




            States Magistrate Judge form has been submitted to the clerk of court
            this     day of          , 2020.

      (b)   The parties ( X ) do not consent to having this case tried before a
            magistrate judge of this court.

Respectfully submitted this 6th day of May, 2020.

                                     BYUNG J. PAK
                                     UNITED STATES ATTORNEY

                                            /s/Trishanda L. Treadwell
                                     Trishanda L. Treadwell
                                     Assistant United States Attorney
                                     Georgia Bar No. 356896
                                     600 United States Courthouse
                                     75 Ted Turner Drive, S.W.
                                     Atlanta, Georgia 30303
                                     Telephone: (404) 581-6000
       Case 1:19-cv-00458-SDG Document 29 Filed 05/06/20 Page 9 of 9




                        CERTIFICATE OF SERVICE

I certify that I electronically filed the foregoing PRELIMINARY PLANNING
REPORT AND DISCOVERY PLAN with the Clerk of Court using the CM/ECF
system. I have also emailed a copy to Plaintiff at ajaarm@gmail.com

                                                 Trishanda L. Treadwell
                                           Trishanda L. Treadwell
                                           Assistant United States Attorney
      DATE: May 6, 2020
